Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites the limitation "the curvature" line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding Claim 3, it recites “produce a fourth magnetic field”. However, no third magnetic field has been introduced within claims 1 and 3 so it is uncertain as to whether there is a third magnetic field or what makes the fourth magnetic field a fourth.  Additionally, claim 3 recites “the second orbital direction” in lines 3-4 for which there is insufficient antecedent basis for this limitation of the claim.  For purposes of examination claim 3 has been interpreted such that a fourth magnetic field means an additional magnetic field to the first and second magnetic fields, and “the second orbital direction” interpreted as “a second orbital direction”.
Regarding Claim 5, it recites the limitation "the length" line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding Claim 11, it recites “A method”. However, it is unclear whether this is a method of assembly, manufacturing or method of use.  Additionally, claim 11 recites the limitation "the usage of data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, it recites “a second electromagnet”.  However, no first electromagnet has been introduced within claims 11 and 14 so it is uncertain as to whether there is a first electromagnet or what makes the second electromagnet ordered second.    
Regarding Claim 15, it recites the limitation "the first electromagnet" and “the first current direction” in lines 1-2 and 3 respectively.  There is insufficient antecedent basis for these limitations in the claim.  
Regarding Claim 16, it recites the limitation "the usage of data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, it recites “a second electromagnet”.  However, no first electromagnet has been introduced within claims 16 and 18 so it is uncertain as to whether there is a first electromagnet or what makes the second electromagnet ordered second.    
Regarding Claim 20, it recites the limitation "the first electromagnet" and “the first current direction” in lines 2 and 3 respectively.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bozovic et al. (US 11042121 B2), hereinafter Bozovic, and further in view of Vouillamoz (US 20120147713 A1).
Regarding Claim 1, Bozovic discloses a user-worn device (figure 14) comprising a band portion that comprises a electrical conductor (controller 1504 is electrically connected to MHD pump 1506), wherein the conductor is configured to create a first magnetic field that follows the curvature of the path portion (figure 14); and a display portion (1406) that comprises a first electromagnet, wherein the first electromagnet is configured to produce a second magnetic field (figure 14); wherein the display portion orbits around the band portion in a first orbital direction when the first and second magnetic fields interact (figure 14; the conductive fluid is driven along a closed path. The MHD pump causes rotation by inducing a current that creates a magnetic field which interacts with magnetic elements to induce movement. Such operation is reasonably an electromagnetic operation).
Bozovic does not explicitly detail that the electrical connection is achieved with a wire.  Wires are elongate electrical connectors that carry the flow or electrons between electrical components.  Bozovic does not teach the display driven along a band portion.
Vouillamoz teaches a fluid indicator driven along a wrist strap to achieve a time display (fig. 4a).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bozovic’s display in a wriststrap form where the display is driven around a wrist worn pathway as taught by Vouillamoz. In so doing it would have further been obvious to achieve electrical connections between the electrical components through the use of wires to connect the components through the wriststrap. The reason for doing so would have been to achieve an aesthetic variation of the display to allow a user to discern information through observation of the wriststrap and information displayed thereon as taught by Vouillamoz.
Regarding Claim 2, Bozovic discloses a display portion that comprises two device subsections, and wherein the two device subsections are capable of orbiting independently (col. 8 lines 1-4: more than one capillary sub-systems, in series or in parallel, alone or in combination with other MHD pumps providing for multiple indicator functionality within a single device).  Further, Bozovic discloses in Figs. 18A and 18B a display portion that comprises two subsection of their own electromagnet [1804 and 1802, one correlating to hour the other to seconds] in which the second electromagnet is configured to produce a third magnetic field and orbit in a second orbital direction (fig. 18A).
Regarding Claim 3, Bozovic discloses the first electromagnet is configured to produce a fourth magnetic field when a current flowing through the first electromagnet is reversed, and wherein the display portion orbits around the band portion in the second orbital direction when the first and fourth magnetic fields interact (col. 10 lines 45-51 swap of polarization will reverse the flow).
Regarding Claim 8, Bozovic discloses a display portion that comprises two device subsections, and wherein the two device subsections are capable of orbiting independently (col. 8 lines 1-4: more than one capillary sub-systems, in series or in parallel, alone or in combination with other MHD pumps providing for multiple indicator functionality within a single device).
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Tamaki et al. (US 20150077438 A1), hereinafter Tamaki, and further in view of VonBlon et al. (US 20190282166 A1), hereinafter VonBlon.
Regarding Claim 11, Tamaki discloses a method comprising: monitoring the usage data of a user-worn device (displacement of display device or displacement of the circumferential direction of the disapply device – figs 4 and 5; position of user’s face – figs. 9A-9D); predicting, based on the monitoring, that a user of the user-worn device is attempting to utilize a display portion of the user-worn device (par. 0096, par. 0102 – determined in advance); determining, based on the monitoring and the predicting, a desired location of the display portion (par. 0101; figs 1B, 9A-9D); determining, based on the monitoring and the desired location, an efficient orbital direction [115a] (fig. 1B; par. 0013 “display position determined”; par. 0016 “direction opposite direction of rotation”); orbiting the display portion to the desired location in the orbital direction (fig. 1B).
Tamaki does not disclose tightening a device band of the user-worn device, however Tamaki does disclose that the body be in the form of a bracelet (par. 0170) or a band like object (par. 0055).
VonBlon discloses an automatically adjustable band based on factors such as the user’s current activity or current location that determines the amount a wearable device band should be tightened or loosened (par. 0011) and a computer program product embodied in a computer readable medium having computer readable program code to achieve the embodiment (par. 0016).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki to include the automatic tightening of a device band function disclosed by VonBlun given the issue disclosed that user wearable devices may be too loose and slide (par. 001) and that VonBlun similarly uses a computer program product like Tamaki that provides a benefit during a variety of activities in which the automatic tightening may be practical to prevent sliding due to gravity or movement (par. 0011).    
Regarding Claim 16, Tamaki discloses a computer program product, the computer program product (par. 0026) comprising a computer readable storage medium having program instructions embodied therewith (par. 0033), the program instructions executable by a computer to cause the computer to (par. 0125): monitor the usage data of a user-worn device (displacement of display device or displacement of the circumferential direction of the disapply device – figs 4 and 5; position of user’s face – figs. 9A-9D); predict, based on the monitoring, that a user of the user-worn device is attempting to utilize a display portion of the user-worn device (par. 0096, par. 0102 – determined in advance); determine, based on the monitoring and the predicting, a desired location of the display portion (par. 0101; figs 1B, 9A-9D); determine, based on the monitoring and the desired location, an efficient orbital direction [115a] (fig. 1B; par. 0013 “display position determined”; par. 0016 “direction opposite direction of rotation”); orbiting the display portion to the desired location in the orbital direction (fig. 1B).
Tamaki does not disclose that the program instruction causes the computer to tighten a device band of the user-worn device, however Tamaki does disclose that the body be in the form of a bracelet (par. 0170) or a band like object (par. 0055).
VonBlon discloses an automatically adjustable band based on factors such as the user’s current activity or current location that determines the amount a wearable device band should be tightened or loosened (par. 0011) and a computer program product embodied in a computer readable medium having computer readable program code to achieve the embodiment (par. 0016).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki to include the automatic tightening of a device band function disclosed by VonBlun given the issue disclosed that user wearable devices may be too loose and slide (par. 001) and that VonBlun similarly uses a computer program product like Tamaki that provides a benefit during a variety of activities in which the automatic tightening may be practical to prevent sliding due to gravity or movement (par. 0011).    
Allowable Subject Matter
Claims 4-7, 9, 10, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Bozovic combined with Vouillamoz, while making it obvious to form a band portion that comprises a wire, do not provide further rationale to embed the wire nor that wire be coiled into a solenoid nor does additional prior art prove an obvious combination.  Further, Bozovic combined with Vouillamoz do not disclose the band portion of the user worn device further comprising a permanent magnet nor does prior art provide a motivation to modify the user worn device of claim 1 in this regard. Further motivation to modify Bozovic as combined with Vouillamoz to comprise a rollable display or a smartwatch is also not provided by prior art.  
	Tamaki combined with VonBlun does not disclose the orbiting disclosed by claims 11 and 16 such that it is powered by an electromagnet embedded within the display nor that the display portion be returned to a location it was at prior to orbiting and no prior art provides such motivation to modify the combination to implement these limitations.    
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bianco (US 8870448 B2) discloses the risk with bracelets that the bracelet is too loose and does not stay in place but moves about on the arm and in turn discloses a clasp as a means of closing and tightening the bracelet around the wearer’s arm.  
Li et al. (US 20170150616 A1) discloses a flexible display panel mounted to a flexible mount and including a flexible sprinted circuit board disposed between a pair of slide rails.  
Fuchikami et al. (US 20170220123 A1) discloses a wearable terminal that detects a position and switches a display into a sleep state depending on the detected position, and a display control method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833